Citation Nr: 1015697	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than August 1, 2006, 
for payment of additional compensation benefits for a 
dependent spouse.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1993 to January 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 letter decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted additional compensation 
benefits for a dependent spouse, effective August 1, 2006.

In March 2010, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  The Veteran and her spouse were married in April 1993.

2.  In January 1996, the Veteran filed an initial claim for 
disability benefits in which she indicated that she was 
currently married and provided the date of her marriage and 
her spouse's address and Social Security number.  

3.  In correspondence dated in April and June 1996, the 
Veteran submitted additional information regarding her 
spouse.  

4.  In an August 1996 notice letter, the RO informed the 
Veteran, inter alia, that it was granting service connection 
for a bilateral foot disability and assigning a temporary 
total disability rating based on left foot surgery under the 
provisions of 38 C.F.R. § 4.30.  

5. The Veteran was also granted additional compensation for 
her dependent spouse for the duration of her temporary total 
disability rating.  However, the August 1996 letter notifying 
her of her award did not specifically communicate this fact.  


6.  In a March 2008 letter, the RO notified the Veteran of 
its decision to grant increased ratings of 20 percent and 10 
percent, respectively, for her left and right foot 
disabilities, bringing her total combined disability 
evaluation to 40 percent, taking into account the bilateral 
factor.  

7.  Although the Veteran had not indicated that her marital 
status had changed, the RO's March 2008 notice letter 
informed her that she was being paid as a single Veteran with 
no dependents.  

8.  The March 1998 letter also advised the Veteran of her 
eligibility to receive additional compensation for dependents 
and indicated that, to receive such an allowance, she needed 
to complete and return the enclosed VA Form 21-686c, 
Declaration of Status of Dependents, within a one-year 
period.  Significantly, however, this correspondence did not 
specify that, under applicable VA statutes and regulations, 
"dependents" included spouses.  

9.  In July 2006, the Veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, in which she provided 
the same information regarding her current spouse that she 
had previously submitted in January 1996.  She also apprised 
the RO of the change in her dependency status with respect to 
her infant son.  

10.  In a December 2006 award letter, the RO informed the 
Veteran that it had granted her additional compensation for 
her dependent spouse and child, effective August 1, 2006, the 
first day of the month following the receipt of her July 2006 
Form 21-686c.  

11.  In subsequent written statements and Board testimony, 
the Veteran indicated that, since the date of her January 
1996 initial claim for service connection, her marital status 
had not changed.  Additionally, she informed VA that she had 
not been aware she could claim her spouse as a dependent 
until she received the December 2006 award letter.



CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
an effective date of November 1, 1997, but no earlier, for 
payment of additional compensation benefits for a dependent 
spouse are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.4, 3.102, 3.159, 
3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duty to Notify and Assist

With respect to the duty to notify, the Board finds that in 
this case, the Veteran's claim for dependency benefits has 
been granted, and she has appealed the downstream issue of 
entitlement to an earlier effective date.  Thus, her initial 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering notice under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Harman v. 
Nicholson, 483 F.3d 1311 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which she authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder her service and post-service treatment records 
as well as other pertinent evidence.  Further, the Veteran 
has been provided an opportunity to set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  
Significantly, the Veteran and her representative have not 
identified any additional evidence related to her claim.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified 
to VA. 38 U.S.C.A. § 5103A(b)(1) (West 2009).  VA, therefore, 
has made every reasonable effort to obtain all records 
relevant to the Veteran's claim.

On consideration of the foregoing, and in light of the 
favorable nature of this decision, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Board 
finds that the Veteran is not prejudiced by its adjudication 
of her claim.

II. Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2009).

In the present case, the Veteran does not dispute the 
effective dates of her awards of service connection or 
increased ratings for bilateral foot disabilities.  Rather, 
she contests the date upon which she began to receive 
additional compensation for her dependent spouse.  
Specifically, the Veteran asserts that she was married to her 
current husband when her combined disability rating was 
increased from 20 percent to 40 percent and, thus, has been 
entitled to dependency benefits since that time.

Under current VA statutes and regulations, a Veteran having a 
30 percent or more service-connected disability rating may be 
entitled to additional compensation for a spouse, dependent 
parents, or unmarried children under 18 (or under 23 if 
attending an approved school) or when prior to age 18 the 
child has become permanently incapable of self-support 
because of mental or physical defect.  38 U.S.C.A. § 1115; 38 
C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective 
date of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the Veteran's 
award.  38 C.F.R. §3.401(b).
The "date of claim" for establishing an effective date for 
additional compensation for dependents is the date of a 
Veteran's marriage or birth/adoption of a child, if evidence 
of the event is received within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of 
notification of such rating action.  38 C.F.R. § 3.401(b)(1).  

The earliest date for commencement of payment of an 
additional award of compensation for a dependent spouse or 
child is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.

The statute, 38 U.S.C.A. § 5110(f), states that an award of 
additional compensation on account of dependents based on the 
establishment of a disability rating in the percentage 
evaluation specified by law for the purpose shall be payable 
from the effective date of such rating; but only if proof of 
dependents is received within one year from the date of 
notification of such rating action.  

Additionally, the Board observes that, for the purpose of 
determining entitlement to additional compensation for 
dependents, VA will accept the statement of a claimant as 
proof of marriage, dissolution of a marriage, birth of a 
child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; 
the full name and relationship of the other person to the 
claimant; and, where the claimant's dependent child does not 
reside with the claimant, the name and address of the person 
who has custody of the child.  In addition, a claimant must 
provide the Social Security number of any dependent on whose 
behalf she is seeking benefits.  38 C.F.R. § 3.204(a)(1).

In this case, the record reflects that the Veteran was 
married to her current spouse in April 1993.  She filed an 
initial claim for service connection for a bilateral foot 
disability in January 1996.  At that time, the Veteran 
completed a VA Form 21-526 indicating that she was married 
and providing the date of her marriage and her spouse's 
address and Social Security number.  See VA Form 21-526.  She 
subsequently submitted written statements in support of her 
claim, dated in April 1996 and June 1996, in which she 
referred to her marital status.

In a July 2006 rating decision, the RO granted service 
connection for a bilateral foot disability and assigned an 
initial 10 percent disability rating, effective from January 
2, 1996, to May 6, 1997.  Additionally, that July 2006 rating 
decision granted a temporary total evaluation from May 7, 
1996, to June 30, 1996, in contemplation of a service-
connected disability requiring left foot surgery followed by 
a one-month convalescent period pursuant to 38 C.F.R. § 4.30, 
and thereafter assigned a 10 percent evaluation, effective 
July 1 1996.  

The Veteran was also granted additional compensation for her 
dependent spouse for the duration of her temporary total 
disability rating.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).  That additional compensation was discontinued for 
the period after July 1, 1996, the effective date that the 
Veteran's disability rating was reduced to 10 percent.  
Significantly, however, the August 1996 notice letter 
informing her of the RO's rating decision did not 
specifically explain that her temporary total rating award 
included additional compensation for her dependent spouse.

The Veteran subsequently filed a claim for an increased 
rating for her bilateral foot disability.  In an October 1997 
rating decision, the RO recharacterized the Veteran's claim 
as two separate issues and assigned disability evaluations of 
10 percent and 0 percent, respectively, for left and right 
foot disabilities (metatarsalgia, status-post excision of 
probable lymphoma of the left foot and metatarsalgia of the 
right foot).  Then in a February 1998 rating decision, the RO 
granted increased ratings of 20 percent and 10 percent, 
respectively, for the Veteran's left and right foot 
disabilities, bringing her total combined disability 
evaluation to 40 percent, with a bilateral factor added, 
effective October 1, 1997.

Notice of the above rating decision was provided to the 
Veteran in March 1998.  This correspondence informed her that 
she was being paid as a single Veteran with no dependents.  
It also advised the Veteran of her eligibility to receive 
additional compensation for any dependents and indicated 
that, to receive such an allowance, she needed to complete 
and return the enclosed VA Form 21-686c, Declaration of 
Status of Dependents, within a one-year period.  38 U.S.C.A. 
§ 5110(f).  Significantly, however, the March 1998 
correspondence did not specify that a dependent included a 
spouse under the applicable VA statutes and regulations. 
38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The Veteran did 
not respond to this correspondence.  

In July 2006, the Veteran submitted a VA Form 21-686c 
apprising VA that she had recently adopted a son.  She also 
provided the same information with respect to her spouse that 
she had submitted in her initial January 1996 claim form.  In 
a December 2006 award letter, the RO informed the Veteran 
that it had granted her additional compensation for her 
dependent spouse and child, effective August 1, 2006, the 
first day of the month following the receipt of her July 2006 
Form 21-686c.  38 C.F.R. § 3.31.

The record thereafter shows that, in a February 2007 
telephone report of contact, the Veteran inquired as to the 
terms under which her spouse had been included in her award 
of additional compensation benefits.  In a written response 
dated March 2007, the RO informed the Veteran that, while she 
had been eligible for receipt of dependency benefits since 
her combined 40 percent rating took effect, she had not 
completed and returned the March 1998 VA Form 21-686c within 
one year of receipt, and, as a result, VA had lacked 
knowledge of her dependency status until she submitted the 
July 2006 form, which included the information for both her 
spouse and infant son.  38 U.S.C.A. § 5110(f).  

The Veteran, in subsequent written statements and testimony 
before the Board, acknowledged that she did not complete the 
Form 21-686c that was sent her in March 1998 or otherwise 
notify the RO of her marital status within one year of 
receipt of that correspondence.  However, she alleged that 
her failure to do so was rooted in a misunderstanding of the 
RO's request.  Specifically, she asserted that she was 
confused as to the meaning of the term "single Veteran," 
and interpreted it as "single, as in one, not married vs. 
single."  In this regard, she maintained that, at the time 
she received the March 1998 correspondence, her spouse was 
still serving in the Coast Guard Reserves and, thus, she was 
the only Veteran in their household, which is what she 
interpreted the term "single Veteran" to mean.  

Additionally, the Veteran alleged that the March 1998 
correspondence did not clearly explain that she could claim 
her spouse as a dependent, and that she did not know this was 
even possible until the RO sent her a December 2006 letter 
indicating that she had been awarded additional benefits 
based on her marital status and her newborn son.  Finally, 
and most significantly, the Veteran contended that the RO had 
knowledge of her marital status both prior to and at the time 
of the March 1998 correspondence.  In this regard, she 
testified at her March 2010 Travel Board hearing that she had 
informed the RO about her spouse when she filed her initial 
claim for disability benefits in January 1996 and in written 
statements dated in April and June 1996, adding that her 
marital status had not changed since that time.

The Veteran's account is corroborated by her January 1996 
claim form.  See VA Form 21-526.  As noted above, the Veteran 
clearly indicated on that claim form that she was married and 
provided the date of her marriage and her spouse's address 
and Social Security number.  The Board considers this 
information sufficient to establish proof of a dependent 
spouse at the time she submitted her claim form.  See 
38 C.F.R. § 3.204(a)(1).  Accordingly, the Board finds that 
the earliest date assignable as the date of claim for 
establishing an effective date for additional dependency 
compensation is January 12, 1996.  38 C.F.R. § 3.401(b)(1).  

Additionally, the Board observes that the Veteran's 
subsequent written statements referencing her spouse, dated 
in April and June 1996, were associated with her claims 
folder when the RO determined that she was eligible to 
receive dependency benefits, effective October 1, 1997.  
Thus, the Board finds that the RO had constructive knowledge 
of her marital status at the time .

The Board recognizes that, after her disability evaluation 
was increased from 20 percent to 40 percent, the Veteran was 
sent March 1998 correspondence advising her to complete the 
Form 21-686c or otherwise inform the RO of her marital status 
within one year of receipt of that correspondence, which she 
declined to do.  The Board also acknowledges that, as a 
general matter, dependency status changes over time and it is 
not unreasonable for the RO to ask a Veteran for updated 
information.  However, in this particular case, the Board 
finds that the Veteran provided a credible explanation for 
her failure to respond to the March 1998 correspondence by 
consistently maintaining that she was confused as to the 
meaning of the term "single Veteran" and that she believed 
the RO already had knowledge of her marital status.  
Additionally, the Board observes that the August 1996 
correspondence notifying the Veteran of her receipt of a 
temporary total disability rating did not specifically 
mention that her award included additional compensation for 
her dependent spouse.  Moreover, the March 1998 RO 
correspondence did not specifically define the term 
"dependents" under 38 C.F.R. § 3.4(b)(2).  These omissions 
on the part of VA add to the credibility of the Veteran's 
account that she did not know she could claim her spouse as a 
dependent prior to receiving the December 2006 award letter.

In any event, at the time of the February 1998 rating 
decision that increased the Veteran's combined disability 
evaluation to 40 percent, the RO had demonstrated actual 
knowledge of her marital status, as evidenced by its prior 
award of dependency benefits during the period in which the 
Veteran was in receipt of a temporary total disabling rating, 
from May 7 1996, to June 30, 1996.  At no time since the 
initial grant of service connection did the Veteran indicate 
that there had been a change in her marital status.  Thus, 
the RO had no basis to conclude that she was a single Veteran 
with no dependents based on the evidence of record at the 
time that her qualifying disability rating took effect.  

The Board has carefully considered a relevant VA General 
Counsel opinion in this determination.  See 38 U.S.C.A. 
7104(c) (Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA).  This opinion 
addresses the issue of VA's obligation to advise claimants of 
potential eligibility for benefits.  Specifically, it 
contemplates the issue of whether VA "knew or reasonably 
should have known" of an individual's eligibility for VA 
benefits, would such actual or constructive knowledge of have 
any bearing on VA's notification obligation, to include the 
questions of retroactive payment as to alteration of the 
basic criteria pertaining to effective dates of awards.  In 
relevant part to the present matter, the General Counsel held 
that "VA's authority to award benefits is limited to the 
awards expressly authorized by statute and VA may not award 
benefits in a matter not provided by statute."

This is not a dispute as to the factual record, but instead 
involves review of the undisputed facts under the applicable 
law.  Here, the information on file since the date of service 
connection has indicated that the Veteran is married.  
Moreover, while the RO had no separate obligation to advise 
her of potential entitlement for benefits in March 1998, the 
record at that time clearly demonstrated that she was 
entitled to consideration for additional compensation for a 
dependent spouse.  Accordingly, the Board finds that the 
Veteran met the criteria for eligibility for an additional 
compensation for a dependent spouse on October 1, 1997, the 
date that her 40 percent disability rating took effect.

The Board now turns to the specific issue of when the date 
upon which entitlement to additional compensation arose.  In 
this regard, 38 U.S.C.A. § 5111 provides that the payment of 
monetary benefits based on an award or an increased award of 
compensation, dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award became effective.  
Thus, the Veteran became entitled to additional compensation 
on November 1, 1997, the first day of the month after she 
became eligible for benefits for a dependent spouse.  
38 C.F.R. § 3.31.  

As noted above, the effective date for an award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be on the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 
3.400(b)(2) (2009).  Here, it has been determined that the 
effective date of the Veteran's claim for additional 
compensation for dependents was January 12, 1996.  38 C.F.R. 
§ 3.401(b)(1).  The date entitlement arose was November 1, 
1997.  As the second of these dates is the later of the two, 
it is the appropriate effective date here.

The Board has considered whether any evidence of record could 
serve as an informal claim in order to entitle the Veteran to 
an effective date earlier than November 1, 1997.  In this 
regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2009).

After a review of the claims folder, the Board concludes that 
no communication submitted prior to the January 12, 1996, 
claim can be interpreted as requesting increased compensation 
for dependents.  Although the Veteran has since provided 
evidence that she was married to her current husband in April 
1993, she did not inform VA of this fact until January 1996.  
Therefore, per 38 U.S.C.A. § 5111, payment appropriately 
began on November 1, 1997, the first day of the calendar 
month following the month in which qualifying disability 
rating took effect.

In sum, the Board finds that an effective date of November 1, 
1997, but not earlier, is warranted for payment of additional 
compensation benefits for a dependent spouse.  All benefit of 
the doubt has been resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an earlier effective date of November 1, 1997, 
but not earlier, for the payment of additional compensation 
benefits for a dependent spouse is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


